Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 1 of 82 PageID #: 65336



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION


   _________________________________________
   IN RE: COOK MEDICAL, INC. IVC FILTERS
   MARKETING, SALES PRACTICES AND                                 Case No. 1:14-ml-2570-RLY-TAB
   PRODUCTS LIABILITY LITIGATION                                  MDL No. 2570
   _________________________________________
   This Document Relates to:
   Brand v. Cook Medical, Inc. et al.,
   Case No. 1:14-cv-06018-RLY-TAB
   _________________________________________

          DEFENDANTS’ PROPOSED JURY INSTRUCTIONS & VERDICT FORMS

             The Cook Defendants submit the following proposed jury instructions for the trial in this

   matter:

                   I.       Preliminary Instructions (to be read before opening statements)

                  II.       Final Instructions (to be read after closing arguments)

                 III.       Special Purpose Instructions (to be read as needed during trial)

                 IV.        Phase II Indiana Punitive Damages Instructions (if needed)

                  V.        Phase II Alternative Georgia Punitive Damages Instructions (if needed)

                 VI.        Defendants’ Proposed Phase I Verdict Form—liability and compensatory
                            damages

                VII.        Defendants’ Proposed Phase II Verdict Form—liability for and amount of
                            punitive damages


             These proposed instructions are based on the procedural posture and court rulings as of

   the date of their submission. In particular, the Cook Defendants note that the Court has not yet

   ruled in full on Cook’s pending motions for summary judgment. By including instructions for

   certain claims, the Cook Defendants do not concede that the jury should be instructed on any
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 2 of 82 PageID #: 65337



   claim as they have moved for summary judgment in full. The Cook Defendants also maintain

   the positions asserted in the pending Motion To Bifurcate, including that Indiana substantive law

   should be applied to Plaintiff’s claim for punitive damages. Should the Court disagree,

   alternative Georgia punitive instructions are also included.

          The Cook Defendants reserve the right to alter or amend these proposed instructions

   based on further developments before and during the trial, including but not limited to further

   rulings by the Court on the parties’ pending pretrial motions, other rulings before and at trial, and

   the admission of evidence and testimony at trial.


   Submitted this 10th day of December, 2018.

                                                  Respectfully submitted,


                                                  /s/ Andrea Pierson
                                                  Andrea Roberts Pierson (# 18435-49)
                                                  FAEGRE BAKER DANIELS LLP
                                                  300 North Meridian Street, Suite 2700
                                                  Indianapolis, Indiana 46204
                                                  Telephone: (317) 237-0300
                                                  Facsimile: (317) 237-1000
                                                  E-Mail: andrea.pierson@faegrebd.com

                                                  Counsel for the Defendants, Cook Medical LLC
                                                  f/k/a Cook Medical Incorporated, Cook
                                                  Incorporated, and William Cook Europe ApS
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 3 of 82 PageID #: 65338




                        I.    PRELIMINARY INSTRUCTIONS




                                         3
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 4 of 82 PageID #: 65339




                             PRELIMINARY INSTRUCTION NO. ____

           Members of the jury, before we begin the trial, I would like to tell you a little bit about

    what will occur during the course of the trial. I want to briefly describe how the trial will be

    conducted and explain what we, me as the judge and the lawyers for both sides, will be doing.

    At the end of the trial, I will give you some more detailed instructions on how you are to reach

    your decision.




   Source: Preliminary Instruction No. 1, Hill v. Cook Medical, Inc., Dkt. No. 6973, at 2.




                                                     4
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 5 of 82 PageID #: 65340



                              PRELIMINARY INSTRUCTION NO. ___

           You have been selected as jurors and have taken an oath to well and truly try this cause.

    It will take approximately three weeks for you to hear all of the evidence and the arguments of

    counsel.

           During the progress of the trial there will be periods of time during which you will be

    allowed to separate, such as recesses for rest periods, for lunch periods and overnight. During

    those periods of time that you are outside the courtroom and are permitted to separate, you must

    not talk about this case among yourselves or with anyone else. In addition, you may not use cell

    phones, smart phones, the internet, and/or other tools of technology to communicate

    electronically with anyone, including family and friends, about this case through e-mail, text

    messaging, Twitter, Facebook, and the like.

           During the trial, do not talk to any of the parties, their lawyers or any of the witnesses. If

    any attempt is made by anyone to communicate with you concerning this case, or you realize a

    fellow juror has violated the rules against contacting third parties, you should report the fact to

    the court immediately. There may be publicity in the newspapers, on the radio, on television, or

    on the internet, concerning this trial. You should not read or listen to these accounts but should

    confine your attention to the court proceeding, listen attentively to the evidence as it comes from

    the witnesses, and reach a verdict solely upon what you hear and see in this court.

           During the trial, you may not conduct any independent research about this case, the

    matters in the case, and the individuals or corporations involved in the case. In other words, you

    should not consult dictionaries or reference materials, search the internet, websites, blogs, or use

    any other electronic tools to obtain information about this case or to help you decide the case.




                                                     5
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 6 of 82 PageID #: 65341



             You should keep an open mind. You should not form or express an opinion during the

    trial and should reach no conclusion in this cause until you have heard all of the evidence, the

    arguments of counsel, and the final instructions as to the law, which will be given to you by the

    court.



   Source: Preliminary Instruction No. 2, Hill v. Cook Medical, Inc., Dkt. No. 6973, at 3-4.




                                                    6
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 7 of 82 PageID #: 65342



                               PRELIMINARY INSTRUCTION NO. ____

             Plaintiff, Tonya Brand, filed the present lawsuit against the defendants, Cook

   Incorporated, Cook Medical LLC (f/k/a Cook Medical Incorporated), and William Cook Europe

   ApS.

             Defendants made and sold a medical product called the Cook Celect IVC (inferior vena

   cava) filter. This product was placed into a large vein in Plaintiff’s body. Plaintiff alleges that the

   product was defectively designed and caused her injuries.

             Defendants deny Plaintiff’s claims. Defendants are not required to disprove Plaintiff’s

   claims.

             Defendants assert that Plaintiff assumed the risk of the injury she alleges when she

   consented to have the Cook Celect IVC filter placed. Defendants also assert that intervening

   causes, and not any defect in the design of the product, led to Plaintiff’s injury.

             Plaintiff denied Defendants’ assertions. Plaintiff is not required to disprove Defendants’

   assertions.



   Source: Modified Preliminary Instruction No. 3, Hill v. Cook Medical, Inc., Dkt. No. 6973, at 5.



   Basis for Modification: Modified to reference Tonya Brand and the specific circumstances of
   the case.




                                                      7
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 8 of 82 PageID #: 65343



                             PRELIMINARY INSTRUCTION NO. ____

           Plaintiff bears the burden of proving these allegations by a preponderance of the

   evidence.

           When I say that a party has the burden to prove an issue by a preponderance of the

   evidence, I mean that the party must prove the party’s contentions by the greater weight of the

   evidence. That is, a preponderance of the evidence means that the evidence, when considered

   and compared to that opposed to it, has more convincing force and produces in your mind a

   belief that the facts are more likely than not true.

           A greater number of witnesses testifying to a fact on one side or a greater quantity of

   evidence introduced on one side is not necessarily of the greater weight. The evidence given

   upon any fact that convinces you most strongly of its truthfulness is of the greater weight.



   Source: Preliminary Instruction No. 4, Hill v. Cook Medical, Inc., Dkt. No. 6973, at 6.




                                                     8
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 9 of 82 PageID #: 65344



                             PRELIMINARY INSTRUCTION NO. ____

          You are the exclusive judges of the evidence, the credibility of the witnesses, and the

   weight to be given to the testimony of each of them. In considering the testimony of any witness,

   you may take into account his or her ability and opportunity to observe; the manner and conduct

   of the witness while testifying; any interest, bias, or prejudice the witness may have; any

   relationship with other witnesses or interested parties; and the reasonableness of the testimony of

   the witness considered in light of all of the evidence in the case.

          If there are conflicts in the evidence, it is your duty to reconcile the conflicts, if you can,

   on the theory that each witness has testified to the truth. You should not disregard the testimony

   of any witness without a reason and without careful consideration. If you find conflicting

   testimony that you cannot reconcile, you must determine which of the witnesses you believe and

   which of them you disbelieve.

          In weighing the testimony to determine what or whom you believe, you should use your

   own knowledge, experience, and common sense gained from day-to-day living.At times during

   the trial, a lawyer for one side or the other may make an objection to a question that is asked by

   another lawyer or to a particular answer that a witness gives. This simply means that the lawyer

   is requesting that I make a decision on a particular rule of law. Do not draw any conclusions

   from the fact that an objection was made or from my rulings on those objections. These only

   relate to the legal questions that I must determine and should not influence your thinking.

          If I sustain an objection to a question, the witness may not answer. Do not attempt to

   guess what the answer might have been, had it been permitted to be given. Similarly, if I tell you

   not to consider a particular statement, you should put that statement out of your mind; and you

   may not refer to that statement in your later deliberations.




                                                     9
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 10 of 82 PageID #:
                                   65345


         During the course of the trial, I may ask a question or two of a witness. If I do, that does

 not indicate that I have any opinion about the facts in the case or that I have any opinion with

 respect to that witness’ credibility.



 Source: Preliminary Instruction No. 5, Hill v. Cook Medical, Inc., Dkt. No. 6973, at 7-8.




                                                  10
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 11 of 82 PageID #:
                                   65346


                  PRELIMINARY INSTRUCTION NO. ____ [OPTIONAL]

        You may take notes during this trial.

        Any notes you take during this trial are only aids to your memory. The notes are not

 evidence. If you do not take notes, you should rely on your independent recollection of the

 evidence and not be unduly influenced by the notes of other jurors. Notes are not entitled to any

 greater weight than the recollections or impressions of each juror about the testimony.

        When you leave the courthouse during the trial, your notes should be left in the

 jury room. When you leave at night, your notes will be secured and not read by anyone. At the

 end of the trial, your notes will be destroyed, and no one will be allowed to read the notes before

 they are destroyed.



 Source: Modified Seventh Circuit Sample Preliminary Instructions, “Note-Taking – Allowed”
 (2009 rev.), available at http://www.ca7.uscourts.gov/pattern-jury-
 instructions/7th_cir_civil_instructions.pdf, p. 416.


 Basis for Modification: Modified to reference permission to take notes.




                                                 11
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 12 of 82 PageID #:
                                   65347


                           PRELIMINARY INSTRUCTION NO. ___

        During the trial, certain exhibits may be offered into evidence. When the court admits an

 exhibit as evidence, each of you should carefully examine it, without discussion, at the time it is

 submitted to you.

        During the progress of the trial, certain questions may be asked and certain exhibits may

 be offered that the court may rule are not admissible into evidence. You must not concern

 yourselves with the reasons for the rulings since the admissibility of evidence is strictly

 controlled by rules of law.

        You must not consider an exhibit or testimony that the court orders stricken from the

 record. In fact, such a matter is to be treated as though you had never heard it.

        Nothing that I say or do during the trial is intended as any suggestion of what facts or

 what verdict you should find. Each of you, as jurors, must determine the facts and the verdict.



 Source: Preliminary Instruction No. 6, Hill v. Cook Medical, Inc., Dkt. No. 6973, at 9.




                                                  12
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 13 of 82 PageID #:
                                   65348


                           PRELIMINARY INSTRUCTION NO. ___

        The trial of this case will proceed as follows:

        First, the attorneys will have an opportunity to make opening statements. These

 statements are not evidence and should be considered only as a preview of what the attorneys

 expect the evidence will be.

        Following the opening statements, witnesses will be called to testify. They will be placed

 under oath and questioned by the attorneys. Documents and other tangible exhibits may also be

 received as evidence.

        When the evidence is completed, the attorneys will make final statements. These final

 statements are not evidence but are given to assist you in evaluating the evidence. The attorneys

 are also permitted to argue, to characterize the evidence, and to attempt to persuade you to reach

 a particular verdict. You may accept or reject those arguments as you see fit.



 Source: Preliminary Instruction No. 7, Hill v. Cook Medical, Inc., Dkt. No. 6973, at 10.




                                                 13
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 14 of 82 PageID #:
                                   65349


                           PRELIMINARY INSTRUCTION NO. ___

        These preliminary instructions have been read to you prior to the opening statements of

 counsel and prior to the introduction of evidence so that you may understand the issues presented

 for your decision in this action, the rules regarding the burden of proof and the credibility of

 witnesses, and the manner of weighing the evidence which you will hear in this case.

        You will receive further instructions after the evidence has been concluded and before the

 final arguments of counsel.



 Source: Preliminary Instruction No. 8, Hill v. Cook Medical, Inc., Dkt. No. 6973, at 11.




                                                  14
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 15 of 82 PageID #:
                                   65350


                           II. FINAL INSTRUCTIONS




                                      15
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 16 of 82 PageID #:
                                   65351


                                FINAL INSTRUCTION NO. _____

        Members of the jury, the evidence has been completed, and plaintiff’s counsel and

 defense counsel will make their final arguments to you in a few moments. You and I now play

 the most important part of our respective roles in this case. I will now instruct you on the law that

 you are to apply to the evidence you have heard in this case.

        These instructions are my responsibility, and it is your duty to follow the rules of law

 stated in these instructions even if you might personally disagree with them. Regardless of any

 opinion you may have as to what the law ought to be, your duty as jurors is to base your verdict

 upon the law as set out in these instructions.

        It is your responsibility to determine the facts from the evidence in this case. Then you

 are to apply the law to the facts and in this way decide the case.



 Source: Final Instruction No. 1, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 2.




                                                  16
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 17 of 82 PageID #:
                                   65352


                              FINAL INSTRUCTION NO. ______

        Neither by these instructions nor by any ruling or remark I have made during the trial, nor

 from questions that I may have asked a witness, do I mean to indicate any opinion as to the facts

 or as to what your verdict should be. You are the sole and exclusive judges of the facts.



 Source: Final Instruction No. 2, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 3.




                                                 17
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 18 of 82 PageID #:
                                   65353


                                 FINAL INSTRUCTION NO. _____

         These instructions that I am reading to you will be sent into the jury room along with the

 exhibits admitted into evidence.

         If I have stated any rule, direction, or idea in these instructions in varying ways, I have

 not intended any special emphasis on the point, and you should not give the point any special

 emphasis. For that reason, you are not to single out any certain sentence or any individual point

 or instruction and ignore the others. You must consider all the instructions as a whole, and you

 are to regard each instruction in light of all the others.



 Source: Final Instruction No. 3, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 4.




                                                    18
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 19 of 82 PageID #:
                                   65354


                   FINAL INSTRUCTION NO. ____ (Intro to Claims/Proof)

         Plaintiff, Tonya Brand, filed the present lawsuit against the defendants, Cook

 Incorporated, Cook Medical LLC (f/k/a Cook Medical Incorporated), and William Cook Europe

 ApS (collectively “Cook” or the “Cook Defendants”).

         The Cook Defendants made and sold a medical product called the Cook Celect IVC

 (inferior vena cava) filter. This product was placed into a large vein in Plaintiff’s body. Plaintiff

 alleges that the product was defectively designed and caused her injuries. Plaintiff bears the

 burden of proving both that the product was defectively designed and that the defective design

 caused her injuries.

         The Cook Defendants deny Plaintiff’s claims. They are not required to disprove

 Plaintiff’s claims.

         The Cook Defendants assert that Plaintiff assumed the risk of the injury she alleges when

 she consented to have the Cook Celect IVC filter placed. They also assert that intervening

 causes, and not any defect in the design of the product, led to Plaintiff’s injury. Defendants bear

 the burden of proof on these defenses.

         Plaintiff denies the Cook Defendants’ assertions. Plaintiff is not required to disprove the

 Cook Defendants’ assertions.



 Source: Modified Final Instruction No. 4, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 5.


 Basis for Modification: Modified to reference Tonya Brand and the parties’ respective burdens
 of proof on Plaintiff’s claims and Defendants’ affirmative defenses.




                                                   19
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 20 of 82 PageID #:
                                   65355


                               FINAL INSTRUCTION NO. ____

        The Defendants in this case are corporations. All parties are equal before the law. A

 corporation is entitled to the same fair consideration that you would give any individual person.



 Source: Modified 7th Circuit Pattern Civil Instruction 1.03 (2017 rev.), available at
 http://www.ca7.uscourts.gov/pattern-jury-instructions/7th_cir_civil_instructions.pdf.



 Basis for Modification: Modified to shorten instruction.




                                                 20
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 21 of 82 PageID #:
                                   65356


                               FINAL INSTRUCTION NO. ____

        Opening statements of counsel were for the purpose of acquainting you in advance with

 the facts that they expected the evidence to show. Closing arguments of counsel are for the

 purpose of discussing the evidence that has actually been presented to you.

        Mere assertions alone by counsel in opening statements or final arguments or in the

 asking of questions of witnesses do not constitute any evidence whatever in this case. You

 should disregard such assertions because they are not proof of any facts.

        Counsel have the duty and the right to address you and to explain the testimony to help

 you better understand the questions you must decide. However, if they inadvertently misstate the

 law or misstate the evidence, you must not follow their mistakes. It is your duty to follow the law

 as I instruct you and to consider the evidence detailed by the witnesses and shown by the exhibits

 admitted into evidence.

        During the course of trial, it often becomes the duty of counsel to make objections and

 for me to rule on them in accordance with the law. The fact that objections are made or opposed

 should not influence you in any way.

        In your deliberations, you are not to pay any attention to any testimony that was stricken,

 or any statements of counsel or other statements made to the court concerning those matters.

        You are to try the case upon the evidence and the legitimate inferences that you may

 draw from that evidence. You should not be concerned with why the court decided, at various

 times throughout the trial, that certain evidence should or should not be admitted. Whether such

 evidence is admissible is purely a question of law, and you should draw no inferences from the

 court’s rulings on these matters. In admitting evidence to which an objection is made, the court




                                                 21
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 22 of 82 PageID #:
                                   65357


 does not determine what weight should be given to such evidence, nor does it pass judgment on

 the credibility of the witnesses or exhibits.



 Source: Final Instruction No. 5, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 6-7.




                                                 22
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 23 of 82 PageID #:
                                   65358


                               FINAL INSTRUCTION NO. _____

        The evidence consists of sworn testimony, deposition testimony, and the exhibits

 received in evidence, and any facts that I instruct you have been established and proven.



 Source: Final Instruction No. 6, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 8.




                                                 23
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 24 of 82 PageID #:
                                   65359


                               FINAL INSTRUCTION NO. ____

        A deposition is the sworn testimony of a witness taken before trial. The witness is placed

 under oath to tell the truth and lawyers for each party may ask questions. The questions and

 answers are transcribed. You are to treat deposition testimony and deposition summaries the

 same as the testimony of witnesses who appeared in the trial.



 Source: Final Instruction No. 7, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 9.




                                                24
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 25 of 82 PageID #:
                                   65360


                               FINAL INSTRUCTION NO. ______

        You may recall that I instructed you at the beginning of the trial about direct evidence

 and circumstantial evidence. Direct evidence is direct proof of a stated fact, such as testimony of

 an eyewitness. For example, a witness might testify in a case involving a car accident, “I saw the

 blue car run a red light.” That testimony is direct evidence that the car ran a red light.

        Circumstantial evidence is proof of facts from which you may infer or conclude that other

 facts are true. You may remember my earlier example of circumstantial evidence. Assume that

 when you came into the courthouse this morning the sun was shining. Assume that the courtroom

 curtains are drawn and you cannot look outside. As you sit in the courtroom, you see someone

 walk in with an umbrella that is dripping wet. A few minutes later, you see someone else walk in

 the courtroom with a wet umbrella. You cannot look outside to see whether or not it is raining.

 Therefore, you have no direct evidence that it is raining. But it would be reasonable for you to

 conclude that it is raining, and that conclusion would be based on what we call circumstantial

 evidence.

        In reaching your verdict, you may consider both direct and circumstantial evidence. Both

 are of equal weight in the law.



 Source: Modified Final Instruction No. 8, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 10.


 Basis for Modification: Modified to eliminate illustrative example referencing “state of mind”
 because of irrelevance of intent to design defect claim.




                                                   25
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 26 of 82 PageID #:
                                   65361


                              FINAL INSTRUCTION NO. _____

        Certain demonstrative exhibits have been shown to you. These include certain charts,

 models, diagrams, animations, graphs, sketches, or demonstrations. These exhibits are used for

 convenience and to help explain the facts of the case. They are not themselves evidence or proof

 of any facts.

        The court has admitted the [insert tangible exhibits admitted]. You may consider them as

 evidence in this case.



 Source: Final Instruction No. 9, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 11.




                                                26
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 27 of 82 PageID #:
                                   65362


                               FINAL INSTRUCTION NO. _____

        It is proper for a lawyer to meet with any witness in preparation for deposition or trial.



 Source: Final Instruction No. 10, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 12.




                                                 27
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 28 of 82 PageID #:
                                   65363


                                 FINAL INSTRUCTION NO. ____

         You are the judges of the credibility—that is, the believability—of all the witnesses.

 Especially where the testimony of witnesses conflicts, you must determine whom you will

 believe and whom you will not believe and what is the truth.

         In determining the credibility of the witnesses, you may consider many factors, including

 their interest or lack of interest in the result of this suit; their manner and bearing on the witness

 stand; their means or lack of means of knowing the facts about which they have testified; the

 extent to which they are either supported or contradicted by other evidence; their power of

 memory or the lack of memory; and any consistent or inconsistent statements made by them.

 From considering all the evidence, you will give to each witness the credit to which he or she is

 entitled.

         Inconsistencies or discrepancies in the testimony of a witness, or between the testimony

 of different witnesses, may or may not cause you to discredit such testimony. Two or more

 persons witnessing an incident or a transaction may see or hear it differently. Also, the innocent

 failure to recall something is not an uncommon experience. On the other hand, in other

 situations, inconsistencies or discrepancies may be intentional falsehoods. In weighing the effect

 of any discrepancy, always consider whether it involves an important fact or an unimportant

 detail, and whether you believe the discrepancy results from an innocent mistake or a deliberate

 falsehood.

         In weighing the evidence, keep in mind that the test is not which side brings the greater

 number of witnesses or presents the greater quantity of evidence. You may find that the

 testimony of a few witnesses or just one witness about a particular fact or issue is more credible

 than the testimony of a larger number of witnesses who testified differently. Your job is to




                                                   28
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 29 of 82 PageID #:
                                   65364


 consider the testimony of each witness, and to decide which witnesses and which evidence seem

 to you to be most accurate and trustworthy.



 Source: Final Instruction No. 11, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 13-14.




                                                29
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 30 of 82 PageID #:
                                   65365


                                FINAL INSTRUCTION NO. ____

        A witness may be discredited or impeached by contradictory evidence; or by evidence

 that at some other time the witness has said or done something, or has failed to say or do

 something, which is inconsistent with the witness’s testimony in court.

        If you believe any witness has been impeached and thus discredited, it is up to you to

 give the testimony of that witness the weight, if any, that you think it deserves. If you believe a

 witness has knowingly testified falsely about any significant matter, you have a right to distrust

 that witness’s testimony on other matters, and you may reject all the testimony of that witness or

 give it such weight as you think it deserves.



 Source: Final Instruction No. 12, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 15.




                                                  30
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 31 of 82 PageID #:
                                   65366


                                FINAL INSTRUCTION NO. ____

        The law does not require any party to call as a witness every person who might have

 knowledge of the facts related to this trial. Similarly, the law does not require any party to

 present as exhibits all papers and things mentioned during this trial.



 Source: Final Instruction No. 13, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 16.




                                                  31
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 32 of 82 PageID #:
                                   65367




                                  FINAL INSTRUCTION NO. _____

         Generally, a witness may not express an opinion. However, one who follows a profession

 or special line of work is permitted to express an opinion because of the knowledge, skill,

 experience, training, or education of the witness. The purpose of such testimony is to assist you

 in arriving at a just verdict.

         You should judge the testimony of the expert witness in the same manner as you judge

 the testimony of any other witness. In determining its weight, you may also take into

 consideration the expert’s skill, experience, knowledge, veracity, familiarity with the facts of this

 case, and the general rules for determining the credibility of witnesses.



 Source: Final Instruction No. 14, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 17.




                                                  32
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 33 of 82 PageID #:
                                   65368


                               FINAL INSTRUCTION NO. _____

         You should consider only the evidence provided through the official interpreter.

 Although some of you may know Danish, it is important that all jurors consider the same

 evidence. Therefore, you must base your decision on the evidence presented in the English

 translation.



 Source: Final Instruction No. 15, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 18.




                                                 33
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 34 of 82 PageID #:
                                   65369


                               FINAL INSTRUCTION NO. _____

        During the trial, you had the opportunity to take notes. While some people find taking

 notes to be helpful in assisting their memories, a few words of caution are again necessary. There

 can be a tendency to attach undue importance to matters that are written down. You should be

 careful not to let yourselves fall into that trap. For example, you may have considered some

 testimony unimportant at the time it was presented and thus you might not have written it down,

 but you now may feel it has greater importance in light of all of the evidence presented. You

 must consider the evidence as you recall it now.

        Use your notes only as a tool to add to your own individual memory. Your notes are not

 evidence and are not necessarily a complete outline of the proceedings or a list of the highlights

 from the trial. Your memory should be your greatest asset in deliberating and rendering a

 decision in this case.



 Source: Final Instruction No. 16, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 19.




                                                 34
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 35 of 82 PageID #:
                                   65370


                               FINAL INSTRUCTION NO. ____

        In determining your verdict, you may consider your experiences as persons in many

 walks of life, and you may consider the evidence as you have heard and seen it in light of your

 experience.

        In other words, you will go to your jury room armed not only with the evidence, but also

 with your common sense.



 Source: Final Instruction No. 17, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 20.




                                                35
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 36 of 82 PageID #:
                                   65371


                                  FINAL INSTRUCTION NO. ___

         In these instructions, you will hear references to the term “preponderance of the

 evidence.” The term “preponderance of the evidence” means evidence which, when considered

 and compared with that opposed to it, has more convincing force and produces in your mind a

 belief that the facts are more likely true than not true.

         In these instructions, I will use the phrase “if you find.” That phrase means “if you find

 from a preponderance of the evidence,” as I have just defined it for you.



 Source: Final Instruction No. 18, Hill v. Cook, Dkt. No. 7196, at 21.




                                                   36
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 37 of 82 PageID #:
                                   65372




                               FINAL INSTRUCTION NO. ___
        Plaintiff has the burden of proof as to her claim, which means that she must prove

 whatever it takes to make her case, except for any admissions by Defendants. Plaintiff must

 prove her case by a preponderance of the evidence.

 Source: Modified Ga. Pattern Instruction No. 02.020 (Burden of Proof; Generally;
 Preponderance of Evidence, Defined).


 Basis for Modification: Modified from Georgia pattern because of prior instruction setting
 forth definition of preponderance of evidence.




                                                37
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 38 of 82 PageID #:
                                   65373


                                  FINAL INSTRUCTION NO. ___

         Plaintiff contends that Cook is liable because of a defect in the design of the Celect filter.

         The manufacturer of a product that is sold as new property may be liable or responsible to

 any person who is injured because of a defect in the product that existed at the time the

 manufacturer sold the product. However, a manufacturer of a product is not an insurer, and it is

 not required to ensure that a product’s design is incapable of producing an injury. To recover

 damages for product liability based on a design defect, Plaintiff must establish the following

 three elements by a preponderance of the evidence:

         1)      the product was defective in design;

         2)      the defect existed at the time the filter left the control of Cook; and

         3)      the defect in the design of the filter was the proximate cause of Plaintiff’s injury.

         The type of product defect alleged by Plaintiff is a design defect. There is no single

 general way to define what constitutes a design defect in a product. Whether or not a product is

 defective in design is a question of fact to be determined by you, the jury, in each case, based on

 the instructions that I will give you.


 Source: Modified Ga. Pattern Instruction No. 62.610 (Strict Liability in Tort; General
 Explanation and Burden of Proof); O.C.G.A. §51-1-11; Jones v. Norditrack, Inc., 550 S.E.2d
 101, 103-104 (Ga. 2001); Center Chemical Co. v. Parzini, 234 Ga. 868 (1975); Banks v. ICI
 Americas Inc., 264 Ga. 732 (1994); S K Hand Tool Corp. v. Lowman, 223 Ga. App. 712 (1996);
 Modified Ga. Pattern Instruction 62.640 (Strict Liability; Design Defect); see also Hunt v.
 Harley-Davidson Motor Co. Inc., 147 Ga. App. 44 (1978); Banks v. ICI Americas Inc., 264 Ga.
 732 (1994); O.C.G.A. §51-1-11.
 .

 Basis for Modification: Modified to reflect that plaintiff’s defect claim is a design defect claim
 and to consolidate Georgia patterns.




                                                   38
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 39 of 82 PageID #:
                                   65374


                                 FINAL INSTRUCTION NO. ___

        A defect in a product is a proximate cause of loss, injury, or damage if it directly and in

 natural continuous sequence produces or contributes substantially to producing such loss,

 injury, or damage, so that it can reasonably be said that, but for the defect, the loss,

 injury, or damage would not have occurred. In order to be a proximate cause, the act or omission

complained of must be such that a person using ordinary care would have foreseen that the event,

or some similar event, might reasonably result therefrom.

        There may be more than one proximate cause of an event, but if an act or omission of any

 person not a party to the suit was the sole proximate cause of an occurrence, then no act or

 omission of any party could have been a proximate cause.

        When I use the expression “proximate cause,” I mean a cause that, in the natural or

 ordinary course of events, produced the plaintiff's injury.



 Source: Modified Final Instruction No. 23, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 21;
 Modified Ga. Pattern Instruction 60.200 (Proximate Cause); see also O.C.G.A. §§51-12-3, 51-
 12-8, 51-12-9.


 Basis for Modification: Modified to incorporate proximate cause definition provided in Hill as
 more understandable but materially the same as the referenced Georgia pattern instruction.




                                                   39
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 40 of 82 PageID #:
                                   65375


                                 FINAL INSTRUCTION NO. ___

        To determine whether a product suffers from a design defect, you must balance the

 inherent risk of harm in a product design against the utility or benefits of that product design.

 You must decide whether Cook acted reasonably in choosing the Celect design by considering

 all relevant evidence, including the following factors:

                1)      the usefulness of the product;
                2)      the severity of the danger posed by the design;
                3)      the likelihood of that danger;
                4)      the avoidability of the danger, considering the user’s knowledge of the
                        product, publicity surrounding the danger, and common knowledge or the
                        expectation of danger;
                5)      the user’s ability to avoid the danger;
                6)      the technology available when the product was manufactured;
                7)      the ability to eliminate the danger without impairing the product’s
                        usefulness or making it too expensive;
                8)      the feasibility of spreading any increased cost through the product’s price;
                9)      the convenience and durability of the product;
                10)     alternative designs for the product available to the manufacturer; and
                11)     the manufacturer’s compliance with industry standards or government
                        regulations pertaining to the design of the product.

 The heart of a design defect claim under this test is the reasonableness of selecting from among

 alternative product designs and adopting the safest feasible one.

        If you decide that the risk of harm in the product’s design outweighs the utility of that

 particular design, then the manufacturer exposed the consumer to greater risk of danger than the

 manufacturer should have in using that product design, and the product is defective. If after

 balancing the risks and utility of the product, you find by a preponderance of the evidence that

 the product suffered from a design defect, then the plaintiff is entitled to recover if the design

 defect was the proximate cause of her injury.



                                                   40
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 41 of 82 PageID #:
                                   65376


 Source: Adapted from Ga. Pattern Instruction 62.650 (Strict Liability; Design Defect; Risk-
 Utility Test and Factors); Banks v. ICI Americas Inc., 264 Ga. 732 (1994); Bryant v. Hoffmann-
 La Roche, Inc., 262 Ga. App. 401, 413 (2003); Jones v. NordicTrack, Inc., 274 Ga. 115 (2001).


 Basis for Modification: This proposed instruction has been modified to adapt it to the facts and
 circumstances of the claim in this case. In particular, the instruction is modified to eliminate the
 following factors as irrelevant to the evaluation of a specific-purpose, implanted medical device:
        • The appearance and aesthetic attractiveness of the product
        • The product’s utility for multiple uses.

 The instruction is also modified to eliminate the reference to insurance as unfairly prejudicial and
 generally inadmissible under Georgia law. See, e.g., Bilbija v. Lane, 2018 WL 3219388, at *1
 (S.D. Ind. Jul. 2, 2018) (referencing rules of evidence and case law support for exclusion of
 liability insurance evidence); Conley v. Gallup, 213 Ga. App. 487 (1994) (specifying that
 insurance is generally inadmissible under Georgia law).

 The instruction is further modified to eliminate a reference to “effectiveness of warnings” as
 improper for this case based on the Court’s 12-6-18 partial ruling on summary judgment and the
 relevance and application of the learned intermediary doctrine in a medical device context.
 The instruction is also modified to specify that “industry standards and government regulations”
 are those pertaining to the design of the product in light of design defect as the remaining claim
 in the case. See Kelley v. Hedwin Corp., 308 Ga.App. 509, 707 S.E.2d 895, 899-900 (Ga. App.,
 2011) (referencing compliance with government packaging and shipping regulations in affirming
 grant of summary judgment on negligent design claim); America v. Gentry, 254 Ga. App. 888,
 564 S.E.2d 733, 738-39 (Ga. App., 2002) (allowing jury to consider whether Volkswagen
 complied with federal safety standard for design of two-point passive restraint system); Moore v.
 ECI Management, 542 S.E.2d 115, 119-120, 246 Ga. App. 601 (Ga. App., 2000) (referencing
 industry custom of leaving power cord unattached in evaluating defective design claim based on
 theory that washer/dryer unit should have been sold with cord attached or a rejection feature on
 the terminal block to prevent miswiring); Jackson v. Int'l Harvester Co., 190 Ga. App. 765, 766,
 380 S.E.2d 306, 308 (1989) (finding no error in allowing evidence that design of the I.H.C.
 machine was substantially similar to that of others in the industry with respect to design defect
 claim).

 Language was added to reflect Georgia law regarding the importance of safer alternative design
 under the Banks’s factors.

 Finally, the instruction was modified to reference causation as an element of proof before
 Plaintiff may recover.




                                                  41
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 42 of 82 PageID #:
                                   65377


                               FINAL INSTRUCTION NO. ___

        In determining whether a product was defective, you may consider evidence of

 alternative designs that would have made the product safer and could have prevented or

 minimized the plaintiff’s injury. In determining the reasonableness of Cook’s choice of product

 design, you should consider

 1)     the availability of an alternative design at the time Cook designed the Celect, between
        2004 and 2006;
 2)     the level of safety from an alternative design compared to the actual design;
 3)     the feasibility of an alternative design, considering the market and technology at the time
        the product was designed, between 2004 and 2006;
 4)     the economic feasibility of an alternative design; and
 5)     any adverse effects on the manufacturer or the product from using an alternative design.


 Source: Modified Ga. Pattern Instruction No. 62.660 (Strict Liability; Design Defect;
 Alternative Design Evidence); Banks v. ICI Americas Inc., 264 Ga. 732 (1994); Wilson Foods
 Corporation v. Turner, 218 Ga. App. 74 (1995).


 Basis for Modification: Modified to include reference to period of design for Celect for
 convenience of jury.




                                                42
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 43 of 82 PageID #:
                                   65378


                                FINAL INSTRUCTION NO. ___

        In determining whether the Celect was defective in design, you may consider proof of

 Cook’s compliance with federal or state safety standards or regulations and industrywide

 customs, practices, or standards pertaining to filter design. Compliance with such design

 standards or regulations is a factor to consider in deciding whether the product design selected

 was reasonable considering the feasible choices of which the manufacturer knew or should have

 known. However, a product may comply with such standards or regulations and still contain a

 design defect.


 Source: Modified Ga. Pattern Instruction No. 62.670 (Strict Liability; Design Defect;
 Compliance with Industry Standards or Government Regulations); Banks v. ICI Americas Inc.,
 264 Ga. 732 (1994); Doyle v. Volkswagenwerk Artiengesellschaft, 267 Ga. 574 (1997).



 Basis for Modification: Modified to specify “design standards and regulations” as those
 relevant to evaluating a design defect. Further, as noted above, the Georgia cases that reference
 industry standards and government regulations under the Banks analysis do so generally in the
 context of design/engineering standards for purposes of evaluating a design defect claim. See
 Kelley v. Hedwin Corp., 308 Ga.App. 509, 707 S.E.2d 895, 899-900 (Ga. App., 2011)
 (referencing compliance with government packaging and shipping regulations in affirming grant
 of summary judgment on negligent design claim); America v. Gentry, 254 Ga. App. 888, 564
 S.E.2d 733, 738-39 (Ga. App., 2002) (allowing jury to consider whether Volkswagen complied
 with federal safety standard for design of two-point passive restraint system); Moore v. ECI
 Management, 542 S.E.2d 115, 119-120, 246 Ga. App. 601 (Ga. App., 2000) (referencing
 industry custom of leaving power cord unattached in evaluating defective design claim based on
 theory that washer/dryer unit should have been sold with cord attached or a rejection feature on
 the terminal block to prevent miswiring); Jackson v. Int'l Harvester Co., 190 Ga. App. 765, 766,
 380 S.E.2d 306, 308 (1989) (finding no error in allowing evidence that design of the I.H.C.
 machine was substantially similar to that of others in the industry with respect to design defect
 claim).




                                                 43
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 44 of 82 PageID #:
                                   65379


                                FINAL INSTRUCTION NO. ___


        In deciding whether Plaintiff’s Celect IVC filter was defective in design, you shall

 consider the state of the art of scientific and technical knowledge and other circumstances that

 existed at the time the filter was manufactured in November 2008.


 Source: Modified Final Instruction No. 22, Hill v. Cook Medical, Inc., Dkt. No. 7196, filed 11-
 09-17, at 25.


 Basis for Modification: Modified to reflect date of manufacture of Plaintiff’s device for
 convenience of jury.




                                                 44
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 45 of 82 PageID #:
                                   65380


                               FINAL INSTRUCTION NO. ___

        If you find that Plaintiff proved her claim by a preponderance of the evidence, then you

 must consider Cook’s defenses, which are explained in the next instruction.



 Source: Final Instruction No. 24, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 27.




                                                45
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 46 of 82 PageID #:
                                   65381


                                   FINAL INSTRUCTION NO. ___

        If Plaintiff proves her claim by a preponderance of the evidence, then you shall consider

 the defenses raised by the Cook Defendants.

        Cook’s first defense is assumption of risk.

        Cook claims that by agreeing to placement of the IVC filter after consultation with her

 physicians and by signing consent forms before her IVC filter placement, Plaintiff voluntarily

 assumed the risk of her injury.

        If a person knows of a product’s risks and is aware of the danger but nevertheless

 proceeds to make use of the product, she cannot later hold another person responsible for any

 injury suffered due to taking such a risk. If you find by a preponderance of the evidence that

 1)     Plaintiff knew of the danger posed by the product;

 2)     she understood and appreciated the risks of that defect; and

 3)     she knowingly and voluntarily exposed himself/herself to such a risk,

 then Plaintiff would not be entitled to recover for the resulting injury or damages, and you would

 return a verdict for Cook.


 Source: Modified version of Final Instruction No. 25, Hill v. Cook Medical, Inc., Dkt. No.
 7196, at 28-29; Assumption of Risk—Modified Ga. Pattern Instruction No. 62.710; Center
 Chemical Co. v. Parzini, 234 Ga. 868 (1975); Beringause v. Fogleman Truck Lines Inc., 200 Ga.
 App. 822, 824 (1991); Sharpnack v. Hoffinger Industries Inc., 223 Ga. App. 833 (1996);
 Raymond v. Amanda Co., LTD., 925 F. Supp. 1572 (N.D. Ga. 1996).


 Basis for Modification: Modified to reflect specific circumstances of Plaintiff’s claim and
 Cook’s defenses. Modified to remove word “unreasonably” from reference to “mak[ing] use of
 product” as unduly prejudicial and superfluous to meaning and application of instruction.




                                                 46
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 47 of 82 PageID #:
                                   65382


                                FINAL INSTRUCTION NO. ___

        Cook’s second defense is intervening cause.

        An intervening cause supersedes the prior wrong as the legal cause of the injury by

 breaking the sequence between the prior wrong and the injury. You must decide the following

 questions:

        (1)     whether some cause or causes occurred after the product defect occurred;

        (2)     whether such other cause or causes were not reasonably foreseeable to Cook; and

        (3)     whether such other cause or causes were the legal cause of loss, injury, or damage

                to Plaintiff.

 When the injuries could not reasonably have been foreseen as the natural, reasonable, and

 probable result of the original act, then there can be no recovery, and you would return a verdict

 for Cook.



 Source—Modified version of Final Instruction No. 25, Hill v. Cook Medical, Inc., Dkt. No.
 7196, at 29; see also Ga. Pattern Instruction No. 60.202 (Torts; Proximate Cause; Foreseeability;
 Natural and Probable Consequence; Intervening Cause Rules (Chain Reaction Situation); Stern v.
 Wyatt, 140 Ga. App. 704, 705 (1976); Stapleton v. Amerson, 96 Ga. App. 471, 472 (1957).


 Basis for Modification—Modified from prior Hill instruction to eliminate specific reference to
 “natural cause” and to include reference to multiple “causes” for clarity. Also adapted from
 Georgia instruction.




                                                 47
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 48 of 82 PageID #:
                                   65383


                                FINAL INSTRUCTION NO. ___

        If you find Cook has proven by a preponderance of the evidence either that Plaintiff

 assumed the risk of her injury or that an intervening cause or causes were the legal cause of her

 injury, then your verdict should be for Cook and against Plaintiff.



 Source: Modified Final Instruction No. 27, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 31.


 Basis for Modification: Modified for clarity. See also following instruction, also modified
 from Hill Final Instruction No. 27.




                                                 48
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 49 of 82 PageID #:
                                   65384


                                     FINAL INSTRUCTION NO. ______

        If you find that Plaintiff has not proven her claim by a preponderance of evidence, or that

 Cook has proven one or both of its defenses by a preponderance of evidence, then you should not

 consider the question of damages.

        If you find Plaintiff has proven her claim by a preponderance of the evidence, you should

 determine and write on the verdict form, in dollars, the total amount of her past loss, injury, or

 damage that a preponderance of the evidence shows will fairly and adequately compensate

 Plaintiff for her past loss, injury, or damage.

        When one party is required to pay damages to another, the law seeks to ensure that the

 damages awarded are fair to both parties. If you believe from a preponderance of the evidence

 that Plaintiff is entitled to recover, you should award to her such sums as you believe are

 reasonable and just in this case.




 Source: Modified Final Instruction No. 27, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 31;
 Modified Ga. Pattern Instruction No. 66.001 (Damages); O.C.G.A. § 51-12-9; O.C.G.A. § 51-12-
 4.


 Basis for Modification: Modified to clarify when damages should be awarded and combined
 with Georgia pattern. Also modified to eliminate reference to future losses based on claims
 remaining in this case, including based on the state of expert testimony.




                                                   49
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 50 of 82 PageID #:
                                   65385


                                FINAL INSTRUCTION NO. ___

        If you believe that a party has suffered damages as alleged, under the law, that party is

 bound to reduce those damages, as much as is practicable, by the use of ordinary care and

 diligence. If you believe that by the use of such care, that party could have reduced or mitigated

 her damages, you must determine to what extent and reduce such damages to that extent.


 Source: Modified Ga. Pattern Instruction 66.015 (Damages; Duty to Lessen); O.C.G.A. §51-12-
 11; Mallock v. Kicklighter, 10 Ga. App. 605 (1912).

 Basis for Modification: Modified to remove reference to negligence in light of remaining
 design defect claim and to clarify instruction for circumstances of this case.




                                                 50
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 51 of 82 PageID #:
                                   65386




                                FINAL INSTRUCTION NO. ___

        In all cases, necessary expenses resulting from the injury are a legitimate item of

 damages. As to medical expenses, such as hospital, doctor, and medicine bills, the amount of the

 damage would be the reasonable value of such expense as was reasonably necessary and

 proximately caused by the design defect.


 Source: Modified Ga. Pattern Instruction No. 66.040 (Tort Damages; Expenses; Generally;
 Medical Expenses); O.C.G.A. §51-12-7; Georgia Power Co. v. Clark, 69 Ga. App. 273 (1943);
 Georgia Railway and Power Co. v. Ryan, 24 Ga. App. 290 (1919).



 Basis for Modification: Modified to refer to medical expense damages proximately caused by
 the design defect in light of multi-factorial health condition of Plaintiff.




                                                 51
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 52 of 82 PageID #:
                                   65387


                                FINAL INSTRUCTION NO. ____

        Again, neither the fact that this lawsuit was filed, nor the fact that I have instructed you

 on the legal claims and damages is to be considered by you to be any indication by the court as to

 which party should prevail in this action. That decision is left up to you.



 Source: Final Instruction No. 29, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 33.




                                                  52
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 53 of 82 PageID #:
                                   65388


                                FINAL INSTRUCTION NO. ____

        I remind you that your duty is to decide this case without bias, sympathy, or prejudice for

 or against either side. Your duty is to weigh the evidence carefully, and to apply the law in these

 instructions to the facts as you find them.



 Source: Final Instruction No. 30, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 34.




                                                 53
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 54 of 82 PageID #:
                                   65389


                                  FINAL INSTRUCTION NO. ____

         Upon retiring to the jury room, select one of your members as your foreperson. The

 foreperson will preside over your deliberations and will be your representative here in court.

         A verdict form has been prepared for you.

         Take this form to the jury room, and when you have reached unanimous agreement on the

 verdict, your foreperson will fill in the verdict form and date it. When you wish to return your

 verdict, you will notify the bailiff.



 Source: Final Instruction No. 31, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 35.




                                                 54
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 55 of 82 PageID #:
                                   65390


                               FINAL INSTRUCTION NO. ____

        The verdict must represent the considered judgment of each juror. Any verdict, whether

 for the plaintiff or defendants, must be unanimous.

        You should make every reasonable effort to reach a verdict. In doing so, you should

 consult with one another, express your own views, and listen to the opinions of your fellow

 jurors. Discuss your differences with an open mind. Do not hesitate to reexamine your own

 views and change your opinion if you come to believe it is wrong. But you should not surrender

 your honest beliefs about the weight or effect of evidence solely because of the opinions of your

 fellow jurors or for the purpose of returning a unanimous verdict.

        You should give fair and equal consideration to all the evidence, and deliberate with the

 goal of reaching an agreement that is consistent with the individual judgment of each juror.

        You are the impartial judges of the facts. Your sole interest is to ascertain the truth from

 the evidence in the case.



 Source: Final Instruction No. 32, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 36.




                                                 55
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 56 of 82 PageID #:
                                   65391


                                FINAL INSTRUCTION NO. _____

        From now until you are discharged, you must remain together in a group, and in the

 charge of the bailiff. During your deliberations, you are not to talk with anyone other than your

 fellow jurors. If you need anything (other than food or refreshments or other accommodations)

 the only proper way to communicate with the court is in writing, signed by the foreperson, or if

 he or she is unwilling to do so, by some other juror, and given to the bailiff.

        No member of the jury may ever attempt to communicate with the court by any means

 other than a signed writing, and the court will never communicate with any member of the jury

 on any subject touching on the merits of the case except in writing, or orally here in open court.

 Remember that you have already heard all of the evidence in this case and you have all of the

 law applicable to this case in these instructions. Therefore, it is unlikely that I would be able to

 answer any questions about the evidence or the law in this case.

        You will notice from the oath about to be taken by the bailiff that she too, as well as all

 other persons, are forbidden to communicate in any way or manner with any member of the jury

 on any subject touching the merits of the case.

        Bear in mind also that you are never to reveal to any person — not even to the court —

 how the jury stands, numerically or otherwise, on the questions before you, until after you have

 reached a unanimous verdict.



 Source: Final Instruction No. 33, Hill v. Cook Medical, Inc., Dkt. No. 7196, at 37.




                                                   56
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 57 of 82 PageID #:
                                   65392



                   III.   SPECIAL PURPOSE INSTRUCTIONS




                                      57
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 58 of 82 PageID #:
                                   65393


                             LIMITED PURPOSE OF EVIDENCE

        You will recall that during the course of this trial I instructed you that I admitted certain

 evidence for a limited purpose. You must consider this evidence only for the limited purpose for

 which it was admitted.


 Source: 7th Cir. Civil Pattern Instruction No. 1.09.




                                                 58
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 59 of 82 PageID #:
                                   65394


                                          SUMMARIES

 Stipulated

        The parties agree that [describe summary in evidence] accurately summarizes the

 contents of documents, records, or books. You should consider these summaries just like all of

 the other evidence in the case.


 Not Stipulated

        Certain [describe summary in evidence] is/are in evidence. [The original materials used

 to prepare those summaries also are in evidence.] It is up to you to decide if the summaries are

 accurate.


 Source: 7th Cir. Civil Pattern Instruction No. 1.23.




                                                59
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 60 of 82 PageID #:
                                   65395


                      CAUTIONARY INSTRUCTION BEFORE RECESS

        We are about to take our first break during the trial, and I want to remind you of the

 instruction I gave you earlier. Until the trial is over, you are not to discuss this case with anyone,

 including your fellow jurors, members of your family, people involved in the trial, or anyone

 else. If anyone approaches you and tries to talk to you about the case, do not tell your fellow

 jurors but advise me about it immediately. Do not read or listen to any news reports of the trial.

 Finally, remember to keep an open mind until all the evidence has been received and you have

 heard the views of your fellow jurors.

        I may not repeat these things to you before every break that we take, but keep them in

 mind throughout the trial.


 Source: 7th Cir. Civil Pattern Instruction No. 2.01.




                                                   60
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 61 of 82 PageID #:
                                   65396


                      IN-TRIAL INSTRUCTION ON NEWS COVERAGE

        You must not read anything or listen to anything or watch anything with regard to this

 trial. Other people discussing the trial may not have heard all the testimony as you have, may be

 getting information from people whom you will not see here under oath and subject to cross

 examination, may emphasize an unimportant point, or may simply be wrong. It would be a

 violation of your oath as jurors to decide this case on anything other than the evidence presented

 at trial and your common sense. You must decide the case solely and exclusively on the evidence

 that will be received here in court.


 Source: 7th Cir. Civil Pattern Instruction No. 2.02 (modified).




                                                 61
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 62 of 82 PageID #:
                                   65397


                                   STIPULATIONS OF FACT

        The parties have stipulated, or agreed, that [stipulated fact]. You must now treat this fact

 as having been proved for the purpose of this case.


 Source: 7th Cir. Civil Pattern Instruction No. 2.05.




                                                 62
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 63 of 82 PageID #:
                                   65398


                                       JUDICIAL NOTICE

        I have decided to accept as proved the fact that [e.g., the city of Milwaukee is north of the

 city of Chicago]. You must now treat this fact as having been proved for the purpose of this case.


 Source: 7th Cir. Civil Pattern Instruction No. 2.06.




                                                 63
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 64 of 82 PageID #:
                                   65399


               DEPOSITION AS SUBSTANTIVE EVIDENCE [7TH CIR. 2.08]

        A deposition is the sworn testimony of a witness taken before trial. The witness is placed

 under oath to tell the truth and lawyers for each party may ask questions. The questions and

 answers are recorded.

        The deposition of [Witness], which was taken on [date], is about to be presented to you.

 Deposition testimony is entitled to the same consideration and is to be judged, insofar as

 possible, in the same way as if the witness had been present to testify.



 Source: 7th Cir. Civil Pattern Instruction No. 2.08.



       [Alternative] Video Deposition Cuts of Other Witnesses [Agreed Non-Standard]

        Members of the jury, you will now be shown the video-recorded testimony of [witness]

 taken [date of deposition]. It will be obvious to you that the video has been edited. Edits were

 made both to shorten the video and to comply with my earlier out-of-court rulings on specific

 objections or issues raised during the testimony. You are to accept this testimony as though it

 were presented here in person.




                                                  64
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 65 of 82 PageID #:
                                   65400


         IV.   PHASE II INDIANA PUNITIVE DAMAGES INSTRUCTIONS




                                      65
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 66 of 82 PageID #:
                                   65401


                PHASE II PUNITIVE DAMAGES INSTRUCTION NO. ____

        Plaintiff also claims she is entitled to an award of punitive damages because (insert brief

 statement of claim for punitive damages). Plaintiff must prove this claim by clear and

 convincing evidence.


 Source: Ind. Civil Pattern Instruction No. 109.




                                                   66
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 67 of 82 PageID #:
                                   65402


                PHASE II PUNITIVE DAMAGES INSTRUCTION NO. ____

        Proof by clear and convincing evidence is a higher standard of proof than proof by the

 greater weight of the evidence.

        Proof of a claim by clear and convincing evidence means that the facts supporting that

 claim are highly probable.

        In criminal law we require that crimes be proved by an even higher standard of proof

 called beyond a reasonable doubt. We do not use this higher standard in civil cases, but the

 concept of beyond a reasonable doubt helps us to understand the concept of clear and convincing

 evidence. Clear and convincing evidence is a higher standard than the greater weight of the

 evidence, but a lower standard than beyond a reasonable doubt.



 Source: Ind. Civil Pattern Instruction No. 113.




                                                   67
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 68 of 82 PageID #:
                                   65403


                  PHASE II PUNITIVE DAMAGES INSTRUCTION NO. ____

          If you decide that Plaintiff is entitled to recover, then in addition to compensatory

 damages, you may also award punitive damages.

          Punitive damages may be awarded if you decide that Plaintiff proved by clear and

 convincing evidence that either:

          (1) Cook’s actions causing her injuries amounted to willful and wanton misconduct; OR

          (2) (A) In the conduct that caused her injuries, Cook acted either:

                  a. maliciously;

                  b. fraudulently;

                  c. oppressively; OR

                  d. with gross negligence,

          AND

          (B) Cook’s acts causing her injuries were not the result of any of the following:

                  a. mistake of fact;

                  b. an honest error of judgment;

                  c. overzealousness;

                  d. ordinary negligence; OR

                  e. other human failing.

 You may only punish Cook for conduct that harmed Plaintiff.1



 Source: Ind. Civil Pattern Instruction No. 737 (modified).




 1
     State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 422 (2003).

                                                    68
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 69 of 82 PageID #:
                                   65404


                   PHASE II PUNITIVE DAMAGES INSTRUCTION NO. ____

        The terms in the previous instruction on punitive damages have the following meanings:

        “Gross negligence” is a voluntary act done with reckless disregard of the consequences to

 another person.

        “Wanton or willful” misconduct is an intentional act done with reckless disregard of

 probable injury to a person, when the defendant knew of that probability.

        “Malice” is an act done:

        (1) intentionally,

        (2) without legal authority or excuse, and

        (3) with the intent to injure.

        “Fraud” is an act done knowingly or intentionally to cheat or deceive another person.

        “Oppressiveness” is an act done in a domineering, overbearing, or controlling manner

 that subjects another person to a cruel and unjust hardship.




 Source: Ind. Civil Pattern Instruction No. 739.




                                                   69
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 70 of 82 PageID #:
                                   65405


                PHASE II PUNITIVE DAMAGES INSTRUCTION NO. ____

 If you decide to award punitive damages, you must determine the amount of money you believe

 will be adequate to:

        (1) punish Cook for what it did to Plaintiff; and

        (2) discourage Cook and other companies from similar acts in the future.

 In deciding the amount of punitive damages, you may consider:

        (a) the amount of actual or potential harm suffered by Plaintiff as a result of Cook’s

 conduct;

        (b) the amount of any civil fines that apply to conduct similar to Cook’s conduct;

        (c) Cook’s financial condition; and

        (d) the degree of reprehensibility of Cook’s conduct.

 Reprehensible means deserving of severe disapproval. In determining the degree of

 reprehensibility of Cook’s conduct, you should consider the following:

        • Was the harm caused physical as opposed to financial?

        • Did Cook’s conduct show a reckless disregard for the health or safety of others?

        • Did Cook’s conduct involve repeated actions or was it an isolated incident?

        • Was the harm the result of intentional malice, trickery, or deceit, as opposed to mere

 accident?

        • Was the target of Cook’s conduct financially vulnerable?

 If you award punitive damages, you must state the amount of those damages on the verdict form

 separately from the amount of any compensatory damages.



 Source: Modified Ind. Civil Pattern Instruction No. 741.




                                                 70
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 71 of 82 PageID #:
                                   65406


                PHASE II PUNITIVE DAMAGES INSTRUCTION NO. ____

        You may not use evidence of conduct outside the state of Indiana to punish Cook if that

 conduct was lawful in the place where it occurred.



 Source: Ind. Civil Pattern Instruction No. 745 (modified).




                                                71
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 72 of 82 PageID #:
                                   65407


 V.    PHASE II ALTERNATIVE GEORGIA PUNITIVE DAMAGES INSTRUCTIONS




                                      72
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 73 of 82 PageID #:
                                   65408


                 PHASE II PUNITIVE DAMAGES INSTRUCTION NO. ___


        In tort actions, there may be aggravating circumstances that may warrant the awarding or

 imposing of additional damages called punitive damages.

        Before you may impose punitive damages, the plaintiff must prove that the defendant’s

 actions showed willful misconduct, malice, fraud, wantonness, oppression, or that entire want of

 care that would raise the presumption of conscious indifference to consequences. The plaintiff

 must prove that the defendant is liable for punitive damages by a higher standard than that for

 proof of other damages; that is, by clear and convincing evidence.




 Source: Ga. Pattern Instruction No. 66.700.




                                                 73
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 74 of 82 PageID #:
                                   65409


                 PHASE II PUNITIVE DAMAGES INSTRUCTION NO. ___


        Plaintiff must prove to a reasonable certainty by clear, convincing, and decisive evidence

 that she is entitled to punitive damages. This is a different and higher burden of proof than a

 mere preponderance of the evidence.

        Clear and convincing evidence is defined as evidence that will cause the jury to firmly

 believe each essential element of the claim to a high degree of probability. Proof by clear and

 convincing evidence requires a level of proof greater than a preponderance of the evidence (but

 less than beyond a reasonable doubt).




 Source: Modified Ga. Pattern Instruction No. 66.701 Yablon v. Metropolitan Life Ins. Co., 200
 Ga. 693 (1946); Wall et al. v. Wood, 174 Ga. 508 (1931); Liberty National Bank and Trust Co. et
 al. v. Diamond, 229 Ga. 677 (1972); Freeman v. Saxton, 243 Ga. 571 (1979); Clarke v. Cotton,
 263 Ga. 861 (1994).

 Basis for Modification: Georgia Pattern 66.701 refers to Georgia Pattern 02.040 and requires
 adaptation to the issue under consideration.




                                                  74
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 75 of 82 PageID #:
                                   65410


                 PHASE II PUNITIVE DAMAGES INSTRUCTION NO. ___


        If Plaintiff fails to prove, by clear and convincing evidence, that Cook was guilty of

 willful misconduct, malice, fraud, wantonness, oppression, or entire want of care that would raise

 the presumption of conscious indifference to consequences, then you would not be authorized to

 award punitive damages.

        Mere negligence, although amounting to gross negligence, will not alone authorize an

 imposition of punitive damages.

        Punitive damages, when authorized, are imposed not as compensation to a plaintiff but

 solely to punish, penalize, or deter a defendant. In your verdict, you should specify whether

 Plaintiff should or should not receive punitive damages.



 Source: Adapted Ga. Pattern Instruction No. 66.702; Alliance Transp. Inc. v. Mayer, 165 Ga.
 App. 344, 345 (1983).




                                                 75
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 76 of 82 PageID #:
                                   65411




                PHASE II PUNITIVE DAMAGES INSTRUCTION NO. ___

        In considering the amount of punitive damages, you may consider the following factors:

         1)    the nature and egregiousness (reprehensibility) of the defendant's conduct;

         2)    the extent and duration of the defendant's wrongdoing and the possibility of its
               recurrence;

         3)    the intent of the defendant in committing the wrong;

         4)    the financial circumstances, that is, the financial condition and or the net worth of
               the defendant; and

         5)    the amount of actual damages awarded.



 Source: Adapted Ga. Pattern Instruction No. 66.750 (as applicable).




                                                76
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 77 of 82 PageID #:
                                   65412


    VI.   DEFENDANTS’ PROPOSED PHASE I VERDICT FORM—LIABILITY AND
                        COMPENSATORY DAMAGES




                                      77
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 78 of 82 PageID #:
                                   65413


                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION
 _________________________________________
 IN RE: COOK MEDICAL, INC. IVC FILTERS
 MARKETING, SALES PRACTICES AND                       Case No. 1:14-ml-2570-RLY-TAB
 PRODUCTS LIABILITY LITIGATION                        MDL No. 2570
 _________________________________________
 This Document Relates to:
 Brand v. Cook Medical, Inc. et al.,
 Case No. 1:14-cv-06018-RLY-TAB
 _________________________________________

                                        VERDICT FORM


    1. Has the Plaintiff proven, by a preponderance of the evidence, that the design of the

 Celect IVC filter was defective?

                               ____ Yes                ____ No


        If your answer to Question 1 is “yes,” then go to Question 2. If your answer to Question

 1 is “no,” then the foreperson should sign and date this form.


    2. Has Plaintiff proven, by a preponderance of the evidence, that the Celect IVC

 filter’s defective design was the proximate cause of the loss, injury, or damage to Plaintiff?

                               ____ Yes                ____ No


        If your answer to Question 2 is “yes,” then go to Questions 3 and 4. If your answer to

 Question 2 is “no,” then the foreperson should sign and date this form.


    3. Has Cook proven, by a preponderance of the evidence, that Plaintiff knowingly and

 voluntarily exposed herself to the danger she has complained of?

                               ____ Yes                ____ No




                                                 78
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 79 of 82 PageID #:
                                   65414


    4. Has Cook proven, by a preponderance of the evidence, that some unforeseeable

 cause or causes were the sole legal cause of loss, injury, or harm to Plaintiff?

                               ____ Yes              ____ No

        If you answered “yes” to Question 3 or Question 4, then your verdict is for Cook and the

foreperson should sign and date this verdict form.

        If you answered “yes” to Questions 1 and 2 and “no” to Question 3 and Question 4,

please answer Question 5.

    5. What is the total amount of Plaintiff’s damages for incurred medical expenses and

 pain and suffering?

                               $__________________


 The Foreperson should sign and date the Verdict Form.



                FOREPERSON (Signature) _________________________________



                FOREPERSON (Printed Name)            _________________________________




                                                79
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 80 of 82 PageID #:
                                   65415




   VII. DEFENDANTS’ PROPOSED PHASE II VERDICT FORM—LIABILITY FOR

                    AND AMOUNT OF PUNITIVE DAMAGES




                                      80
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 81 of 82 PageID #:
                                   65416


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 _________________________________________
 IN RE: COOK MEDICAL, INC. IVC FILTERS
 MARKETING, SALES PRACTICES AND                               Case No. 1:14-ml-2570-RLY-TAB
 PRODUCTS LIABILITY LITIGATION                                MDL No. 2570
 _________________________________________
 This Document Relates to:
 Brand v. Cook Medical, Inc. et al.,
 Case No. 1:14-cv-06018-RLY-TAB



                           PUNITIVE DAMAGES VERDICT FORM


    1. Has Plaintiff proven, by clear and convincing evidence, that punitive damages

 should be awarded against Cook?

                       ____ Yes               ____ No


        If your answer to Question 1 is “yes,” then go to Question 2. If your answer to Question

 1 is “no,” then the foreperson should sign and date this form.

    2. What is the total amount of punitive damages, if any, that you find should be

 assessed against Cook?


                $________________


 The Foreperson should sign and date this verdict form.



                FOREPERSON (Signature) _________________________________



                FOREPERSON (Printed Name)             ___________________________




                                                 81
Case 1:14-ml-02570-RLY-TAB Document 9720 Filed 12/10/18 Page 82 of 82 PageID #:
                                   65417



                                  CERTIFICATE OF SERVICE

          I hereby certify that on December 10, 2018, I electronically filed the foregoing document

 with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 to the CM/ECF participants registered to receive service in this MDL.



                                                /s/ Andrea Pierson
                                                Andrea Roberts Pierson (# 18435-49)
                                                FAEGRE BAKER DANIELS LLP
                                                300 North Meridian Street, Suite 2700
                                                Indianapolis, Indiana 46204
                                                Telephone: (317) 237-0300
                                                Facsimile: (317) 237-1000
                                                E-Mail: andrea.pierson@faegrebd.com




 US.121085248.03                                  82
